Citation Nr: 0503949	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis, including as a result of undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as a result of undiagnosed illness.

3.  Entitlement to service connection for peptic ulcer 
disease, including as a result of undiagnosed illness.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to service connection for leishmaniasis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1991.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a June 1994 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

In a March 2001, the Board, in pertinent part, remanded the 
issues shown on the first page of this document to the RO for 
additional development.

The veteran subsequently moved to Alabama and the claims 
folder was transferred to the Montgomery, Alabama, RO, from 
which an August 2004 rating action was issued continuing the 
previous denials of the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The previous remand directed the RO to send the veteran a 
VCAA letter and to schedule him for VA examinations.  A 
written document dated in August 2003 listed the veteran's 
address in Dothan, Alabama, with the proper zip code of 
36303.  However, review of the record shows that all of the 
subsequent correspondence from the RO to the veteran, 
including a March 2004 VCAA letter, an August 2004 notice of 
scheduled VA examinations, and an August 2004 supplemental 
statement of the case (SSOC), was improperly addressed, with 
an incorrect zip code of 36301.  The veteran did not respond 
to any of the correspondence, and did not report to the 
scheduled VA examinations.  

Notice means written notice sent to a claimant at his or her 
latest address of record.  38 C.F.R. § 3.1(q) (2004).  

As pointed out in the previous remand, the veteran contends 
that he has labyrinthitis and leishmaniasis as a result of 
service.  The service medical records show treatment in 
October 1987 for an infected right tympanic membrane with 
mild swelling and infected ear canal.  VA hospitalization in 
January and February 1994 resulted in a diagnosis of right 
labyrinthitis, and blood testing showed low titer positive 
Leishmania including Leishmania donovani, Leishmania 
mexicana, Leishmania tropicalis, and Leishmania braziliensis.  
The Board is of the opinion that veteran should be examined 
by VA physicians to determine whether any current 
labyrinthitis is related to the inservice infected right 
tympanic membrane with mild swelling and infected ear canal, 
and to ascertain whether in fact a diagnosis of Leishmaniasis 
is appropriate.

Additionally, the veteran has contended that his disabilities 
currently characterized as chronic fatigue syndrome, peptic 
ulcer disease, and seborrheic dermatitis, may be the result 
of undiagnosed illness.  While the RO has apparently 
considered these disabilities on both a direct basis and as a 
result of undiagnosed illness, the veteran has not been 
properly provided with the laws and regulations pertaining to 
Gulf War undiagnosed illnesses, particularly 38 C.F.R. 
§ 3.317 (2004).  

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

As noted above, the claims folder does not contain a properly 
addressed VCAA letter, and the veteran not been notified of 
the evidence he needed to supply and what VA would do in 
order to assist him with his claims under Quartuccio, supra.

Accordingly, this case is REMANDED for the following:

1.  All correspondence to the veteran 
pursuant to the following development 
actions should be sent to his proper 
address of record, including the correct 
zip code of 36303.

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for service connection for 
seborrheic dermatitis, chronic fatigue 
syndrome, and peptic ulcer disease, on 
either a direct basis or as a result of 
undiagnosed illness; and notify the 
veteran of the information and evidence 
necessary to substantiate his claims for 
service connection for labyrinthitis and 
leishmaniasis.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

3.  The RO should schedule the veteran for 
examinations by appropriate VA physicians 
to determine whether any current 
labyrinthitis is related to the inservice 
infected right tympanic membrane with mild 
swelling and infected ear canal, and to 
ascertain whether in fact a diagnosis of 
leishmaniasis is in order.  All necessary 
tests should be conducted.  If 
leishmaniasis is diagnosed, the examiner 
should provide an opinion as to the likely 
onset of that condition, and whether or 
not it is likely that it is related to the 
veteran's service in the Persian Gulf War.  
The claims folder, including the medical 
evidence summarized above, should be 
reviewed by the examiners in conjunction 
with the examinations.  The examiners must 
include complete rationale for any 
conclusions.

4.  The veteran should be scheduled for a 
VA general medical examination to 
determine the nature and extent of any 
symptoms of chronic fatigue syndrome, 
peptic ulcer disease, and seborrheic 
dermatitis, and to obtain an opinion as 
to the etiology of any such disorders 
found.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
review the historical records and the 
provisions of 38 C.F.R. § 3.317 (2004), 
and express an opinion as to the etiology 
of any chronic fatigue syndrome, peptic 
ulcer disease, and seborrheic dermatitis, 
including whether or not the veteran has 
any signs and symptoms of illness 
attributable to service in the Persian 
Gulf War.  The physician should support 
his opinion by discussing medical 
principles as applied to specific medical 
evidence in this case, including whether 
it is at least as likely as not that any 
current disorder is due to illness 
resulting from service during the Persian 
Gulf War.  In order to assist the 
physician in providing the requested 
information, the claims folder and a copy 
of the provisions of 38 C.F.R. § 3.317 
should be made available to the examiner 
and reviewed prior to the examination.

5.  After the above requested action has 
been completed, the RO should 
readjudicate the veteran's claims for 
entitlement to service-connection.  If a 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, specifically 
the provisions of 38 C.F.R. § 3.317 
(2004).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to report for a scheduled examination 
in connection with an initial application for compensation 
means that his claims must be adjudicated on the basis of 
available evidence.  See 38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




